Pannhll, Judge.
The defendant was convicted of the offense of burglary under an indictment charging that he committed the offense in that he “did break and enter the storehouse and place of business of Leroy W. Taylor, Sr. . . On appeal to this court his only enumeration of error is that the State failed to prove this allegation in the indictment. The evidence showed that the defendant was seen climbing out of a window in the rear of 130 Auburn Avenue on the night in question, this being the place that was burglarized. Taylor testified that he operated “Atlanta Motorcycle Sales, 130 Auburn Avenue, N. E.” and that he was operating it on the occasion in question. On cross examination, Taylor testified that the building involved belonged to Atlanta Life Insurance Company and that he rented it from them. An employee of Taylor testified that he locked up for the night on the night in question. Held:
The State was not required to prove that Leroy W. Taylor was the owner of the fee, but proof that he operated a business there under a lease from the owners was sufficient. Houston v. State, 38 Ga. 165, 167; Trice v. State, 116 Ga. 602 (42 SE 1008); Huff v. State, 113 Ga. App. 257, 261 (147 SE2d 840).

Judgment affirmed.


Bell, P. J., and Joslin, J., concur.